DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- 25 allowed.  
The following is a statement of reasons for the indication of allowable subject matter: 
 Independent Claims 1 and 16 recite a method of curing a concrete product whereby the wall of the concrete product creates a sealed enclosure with a cover plate and a wall fluidly separating the cavity within the concrete product from an environment outside the concrete product and 
introducing a gas containing carbon dioxide (CO2) into the cavity within the sealed enclosure defined by the wall of the concrete product and the cover plate, such that an inner face of the wall of the concrete product is exposed to the and outer face of the wall of the concrete product is exposed to the environment during carbonation. 
This carbonation occurs after the casing and demoulding of the concrete product (See Fig. 1 below).	
The following is an examiner’s statement of reasons for allowance: 
	The prior art does not disclose, teach or suggest that during the carbonation/curing of the concrete product such as a pipe, that the carbon dioxide gas is contained within the concrete product itself during the curing whereby a cover plate after demoulding the concrete product. 
The prior art considered included Gagne (US 2,969,575) which disclosed an apparatus for the casting of concrete pipe with a cavity within the product (Col. 2 ll. 10-13) with the method comprising casting (Col. 1 ll. 1517), demoulding the concrete (Col. 2: 51-56) and positioning the concrete product on an a base and curing it (Col. 2 ll. 63-64)  and Niven (US 2014/0197563), which discloses injecting a gas containing carbon dioxide (CO2) while a concrete article such as a pipe is within the mold (abstract). 	However, neither of these references discloses a method of curing the concrete product by sealing the opening to the cavity using a sealed cover and base plate nor that gas containing CO2 is introduced into the cavity after the casting and demoulding of the concrete product within the walls of the concrete product forming a part of the enclosure. 
The closest prior art, Wang (CN1044210580A), teaches a method for forming a hollow concrete component by pouring into a cavity between a square steel pipe and a round steel pipe with the remaining part of concrete poured into the round steel pipe after centrifugal rotation forming a cylindrical hollow that sticks to the inner wall of the round steel pipe (paragraph [0027]). As part of the method there is a curing step whereby dry ice (solid CO2) is placed in the columnar hollow of the matrix after a steam curing step which is then sealed with two end plate and the carbon dioxide generated by the sublimation of the dry ice reacts with the concrete (paragraph [0029]) See Wang 


    PNG
    media_image1.png
    512
    512
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1038
    669
    media_image2.png
    Greyscale

However, as evident from Fig. 1 of Wang, it does not teach that the concrete product itself defines an enclosure and the outer face of the wall of the product is not exposed to the external environment as it is covered by the steel pipe because the concrete product is not demoulded yet. Moreover, the carbon dioxide gas is contained within the concrete product while the concrete product is still in the mold and, therefore, there is no teaching in Wang or a combination of Wang with other prior art references, such as Gagne or Niven, that would be obvious to one with ordinary skill in the art.
Other prior art considered included Mahoutian (WO 2020/206541 A1)  that taught a method of production of a concrete product with a CO2 curing step but the CO2 gas is introduced through gas pipes/lances passed through the top surface/lid of the mold 
Additional prior art considered included Kuppler (US 2014/0322083), a carbon dioxide curing system for articles that can be carbonated and Dock II (US 2013/0343734), which disclosed a concrete cylinder curing box as well as other references including McCandlish (US 2016/0355439), Lee (US 2017/0158569), Murray (US 4,436,498), Forgeron (US 2015/0197447) and Ogden (US 4,151,239), all of which disclosed or taught various methods of casting and curing concrete articles including the use of gas containing carbon dioxide (CO2) but none of these references provided the combination of a curing by CO2 in an enclosure formed in part by the walls of the concrete article itself after casting and demolding of the concrete product. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748